Citation Nr: 1434315	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 10 percent for right knee disorder.  

3.  Entitlement to an initial rating higher than 10 percent for status post left foot osteotomy with scar (formerly diagnosed as left foot metatarsalgia claimed as intermetarsal neuroma and metatartsophangeal joint).  

4.  Entitlement to an initial rating higher than 10 percent for right Achilles tendonitis (claimed as right ankle injury with arthritis and right sinus tarsi syndrome).  

5.  Entitlement to an initial rating higher than 10 percent for left wrist strain.  

6.  Entitlement to an initial rating higher than 10 percent for right wrist strain.  

7.  Entitlement to an initial rating higher than 10 percent for hiatal hernia (claimed as gastroesophageal reflux disease (GERD)).  

8.  Entitlement to an initial compensable rating for hypertension.  

9.  Entitlement to an initial compensable rating for vocal cord disorder. 

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 2002, December 2003 to November 2005 and from March 2007 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has been put on notice of records that may be relevant to the appellant's claim.  While the record shows that the Veteran is in receipt of Social Security benefits, it appears that all of the medical evaluations relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Furthermore, to ensure that the record reflects the current severity of the Veteran's disabilities, contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Simply put, the 2009 and 2010 VA examinations are now too remote to adequately address the severity of the Veteran's current disabilities.  On remand, ongoing VA and private medical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

Several examinations are requested below.  While the matters are set out in separate paragraphs, it is possible that one examiner may be able to conduct several of the examinations.  The fact that these matters are set out in separate paragraphs does not mean that separate examinations have to be conducted except as medically indicated.

1. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file.  The RO should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.

2. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's disabilities.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include VBMS, and Virtual VA.  Functional impairment and interference with employability should be addressed.  A complete rationale should be provided for any opinion expressed.

4. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his right knee, left foot, right Achilles tendonitis, and left and right wrist disabilities.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include VBMS, and Virtual VA.  Range of motion findings reported in degrees must be provided in the examination report. The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins. A complete rationale should be provided for any opinion expressed.

5. Schedule a VA examination to determine the severity of the Veteran's hiatal hernia.  The examiner must be provided access to the appellant's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating hiatal hernias, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

6. Schedule a VA examination to determine the severity of the Veteran's hypertension.  The examiner must be provided access to the appellant's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

7. Schedule a VA examination to determine the severity of the Veteran's vocal cord disorder.  The examiner must be provided access to the appellant's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating vocal cord disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

8. Schedule the Veteran for a VA examination to describe the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  

9. After all the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

10.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



